Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 06, 2019

The Court of Appeals hereby passes the following order:

A20D0038. JENNICE IRENE CARTER v. KENNETH ALEX SIMPSON.

      Kenneth Alex Simpson filed in Clayton County Superior Court a petition to
register and enforce a child custody determination from the Family Court of the State
of New York. Jennice Irene Carter filed an objection to Simpson’s petition. The trial
court, pursuant to OCGA § 19-9-83, ordered Carter to comply with the New York
order awarding Simpson sole legal and physical custody of the parties’ minor child.
The court also ordered the parties to appear for a hearing on Carter’s objection. Carter
has now filed an application for discretionary review of the trial court’s ruling. She
is, however, entitled to a direct appeal.
      To determine whether a party may bring a direct appeal, we look to the “issue
raised on appeal.” See Voyles v. Voyles, 301 Ga. 44, 46-47 (799 SE2d 160) (2017).
Here, Carter argues, among other things, that the trial court erred in its ruling on
custody. Pursuant to OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child
custody cases awarding, refusing to change, or modifying child custody” are directly
appealable. See OCGA § 19-9-41 (3) (defining “child custody determination” as “a
judgment, decree, or other order of a court providing for the legal custody, physical
custody, or visitation with respect to a child”). See also OCGA § 19-9-41 (4)
(defining “child custody proceeding” as “a proceeding in which legal custody,
physical custody, or visitation with respect to a child is an issue”); Taylor v. Curl, 298
Ga. App. 45, 45 (679 SE2d 80) (2009) (interlocutory orders involving child custody
are subject to direct appeal). Because the trial court’s order established custody over
the child, and Carter challenges that ruling on appeal, she is entitled to a direct appeal
under OCGA § 5-6-34 (a) (11).
     This Court will grant an otherwise timely discretionary application if the lower
court’s order is directly appealable and the applicant has not already filed a notice of
appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED.
Carter shall have ten days from the date of this order to file a notice of appeal with
the trial court. If she has already filed a notice of appeal, she need not file a second
notice. The clerk of the trial court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/06/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.